DETAILED ACTION
Status of Claims
This Office action is in response to the amendment filed on 04/13/2022. Claims 2 and 4-5 have been canceled. Claims 1, 3, and 6-7 are presently pending and are presented for examination.
Change of Examiner of Record
Note that the examiner of record is no longer Examiner Aaron Smith. The examiner of record is now Examiner Madison Hughes.
Response to Amendment
The amendment filed 04/13/2022 has been entered. Applicant’s amendments to the claims and specification have overcome the rejections of the claims under 35 U.S.C. 112(a) and 101 set forth in the non-final Office action mailed 01/03/2022. Accordingly, these rejections have been withdrawn.
Response to Arguments
Applicant's arguments filed 04/13/2022 have been fully considered.
Regarding claim rejections under 35 U.S.C. § 112(b):
On page 14 of the remarks, applicant has argued that the claims should not be rejected under 35 U.S.C. 112(b) because claim 1 has incorporated the features of claim 5 and clarified them. In light of these amendments, the examiner agrees that it is now clear that the difference angle is calculated by subtracting a first angle from a second angle; however, it is still unclear what the first and second angles represent. Therefore, claim 1 and its dependent claims are rejected as being indefinite under 35 U.S.C. 112(b).
The examiner respectfully suggests making further amendments to distinctly define each of the angles with respect to specific points and/or lines rather than directions.
Regarding claim rejections under 35 U.S.C. § 103:
On pages 15-16 of the remarks, applicant has argued that the combination of Seki and Yamazaki fails to teach “a difference angle calculated by subtracting a first angle from a second angle” because Seki fails to teach the second angle. Specifically, applicant has argued that angle AR which is 2.02 degrees in Seki FIG. 10B does not correspond to the claimed second angle, because angle AR “is merely a difference between ‘a virtual line connecting a right front of the forward Vehicle Fv to the optical unit 20R with respect to the optical axis AX of the optical unit 20R’” rather than an angle “formed between the travel direction of the own vehicle and a direction of a rear end of the preceding vehicle as viewed from the own vehicle.”
The examiner respectfully disagrees, because Seki teaches to measure angle λ based on angles θ1 and θ2, both of which correspond to the second angle, as shown in FIGS. 8A and 10A reproduced below. Claim 1 specifies that the second angle is “formed between the travel direction of the own vehicle and a direction of a rear end of the preceding vehicle as viewed from the own vehicle.” Therefore, the broadest reasonable interpretation of the second angle includes either θ1 or θ2, since both of these angles are formed between the direction of travel of the own vehicle and the rear end of the preceding vehicle.

    PNG
    media_image1.png
    255
    559
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    664
    546
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1:
Claim 1 recites “a difference angle calculated by subtracting a first angle from a second angle, the first angle formed between a travel direction of the own vehicle and a direction of a front end of the preceding vehicle as viewed from the own vehicle formed between the travel direction of the own vehicle, and the second angle formed between the travel direction of the own vehicle and a direction of a rear end of the preceding vehicle as viewed from the own vehicle.” Based on this recitation, it is unclear how the first and second angles are defined, leading to indefiniteness. It is unclear how each of the angles is formed because the claims do not describe how the lines defining the angles are constructed; the phrases “a direction of a front end of the preceding vehicle as viewed from the own vehicle formed between the travel direction of the own vehicle” and “a direction of a rear end of the preceding vehicle as viewed from the own vehicle” are especially unclear.
For examination purposes, these limitations have been interpreted based on instant FIG. 8; it is interpreted that the first angle (θ2 in FIG. 8) is formed between a line extending from the center-front point of the own vehicle in its travel direction (line 109 in FIG. 8) and a line connecting the center-front point of the own vehicle to the visible front corner point of the preceding vehicle (line 133 in FIG. 8). Similarly, it is interpreted that the second angle (θ1 in FIG. 8) is formed between a line extending from the center-front point of the own vehicle in its travel direction (line 109 in FIG. 8) and a line connecting the center-front point of the own vehicle to the center-rear point of the preceding vehicle (line 131 in FIG. 8).
Clarification is required. The examiner respectfully suggests making further amendments to the claims to replace the recitations of “the first angle” and “the second angle” with “the first angle θ2” and “the second angle θ1,” respectively, and/or to distinctly define each of the angles with respect to specific points, lines, and/or surfaces rather than directions.
Regarding claim 6:
The analysis of claim 1 above also applies to claim 6. Further, claim 6 recites that “in response to the difference angle having a positive value, the right compensation amount is increased by an absolute value of the angle, and in response to the difference angle having a negative value, the left compensation amount is increased by an absolute value of the angle.” It is unclear whether the two recitations of “the angle” refer to the first angle, the second angle, or the difference angle. For examination purposes, the claim has been interpreted as if both recitations of “the angle” were replaced with “the difference angle.” Clarification is required.
Regarding claims 3 and 7:
Since claim 1 is rejected as being indefinite under 35 U.S.C. 112(b), claims 3 and 7 are also rejected under 35 U.S.C. 112(b), because of their dependency upon a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Seki (US 2013/0242100 A1) in view of Yamazaki et al. (US 2012/0206043 A1), hereinafter Yamazaki.
Regarding claim 1:
		Seki discloses the following limitations:
“A control apparatus for controlling headlights of an own vehicle to reduce headlight glare from the own vehicle that is experienced by a driver of a preceding vehicle by inhibiting illumination of the preceding vehicle, the preceding vehicle being positioned within an unilluminated area within an illuminated area of the own vehicle, the illuminated area being illuminated by the headlights of the own vehicle.” (See at least Seki ¶ 63: “The system controller 11 can include… a shading area controller 15 configured to estimate boundary data between a shading area and an illuminating area for the optical unit 20R and 20L in accordance with at least the above-described information so as to prevent the optical unit 20R and 20L from emitting a glare type light to the vehicles located in the forward direction of the own vehicle.” Seki FIG. 3B reproduced below illustrates how the preceding vehicle is positioned within a shading area within an illuminated area created by the headlights of the own vehicle.) 

    PNG
    media_image3.png
    747
    511
    media_image3.png
    Greyscale

“the control apparatus comprising: a processor; a non-transitory computer-readable storage medium; and a set of computer-executable instructions stored on the non-transitory computer-readable storage medium that cause the processor to” perform a method. (See at least Seki ¶ 76: “The system controller 11 can include a computer system include a central processing unit (CPU), a read-only memory (ROM), a random access memory (RAM) and the like, and can be operated as a controller for the headlight by running a program from the ROM.” This disclosure implies the use of coded instructions stored on the memory.)
“detect a left lighting fixture and a right lighting fixture of the preceding vehicle.” (See at least Seki ¶ 28: “a headlight controller can include a camera located adjacent a subject vehicle and configured to photograph at least one vehicle located in a forward direction of the subject vehicle, and a memory storing at least each feature extraction point of a first point, a second point (e.g., a right and left headlight of an oncoming vehicle and a right and left rear lamp of a vehicle moving forward in the forward direction of the subject vehicle) and a third point of the at least one vehicle.”)
“determine whether the preceding vehicle is present on a right side or a left side of the own vehicle.” (See at least Seki ¶¶ 113-114 and FIGS. 10A-10B reproduced below, which disclose that the system revises the boundaries of the shading area based on whether the forward vehicle Fv moves in a rightward or a leftward direction. FIGS. 10A-10B show an example of the forward vehicle Fv moving to the right side of the subject vehicle Ov.)

    PNG
    media_image2.png
    664
    546
    media_image2.png
    Greyscale


“determine boundaries of the unilluminated area within the illuminated area, the preceding vehicle being positioned within the unilluminated area.” (See at least Seki ¶ 29 and FIG. 3B: “a shading area controller therein configured to calculate boundary data between a shading area and an illuminating area of the right and left headlight in accordance with at least one of the basic vale.” FIG. 3B illustrates the preceding vehicle being positioned within the shading area, which corresponds to the claimed “unilluminated area.”)
“control the headlights of the own vehicle to form the unilluminated area within the illuminated area by switching off certain light emitting elements within the headlights while maintaining other light emitting elements in an on state, the preceding vehicle being positioned within the unilluminated area within the illuminated area to reduce headlight glare from the own vehicle that is experienced by the driver of the preceding vehicle.” (See at least Seki ¶¶ 66-69 and FIGS. 2-3B reproduced below: “the illuminating area 61 can be composed of areas LD1 to LD3, LD4d and LD5 to LD7, which are substantially projected from each of LED 1 to LED 7 of the optical unit 20R and 20L, respectively, and the shading area 62 can be composed of area LD4u. Each of LED 1 to LED 7 can include a plurality of white light-emitting devices (white LEDs), in which at least one white LED (e.g., LED4d shown in FIG. 1) emits a downward beam light (e.g. at LD4d) such that is used as a low beam, and at least another white LED (e.g., LED4u shown in FIG. 1) emits an upward beam light (e.g. at LD4u) such that is used as a high beam.” Further, “each of LED1 to LED7 can change a light-intensity thereof by adjusting a respective driving current output from the LED drive circuit 22. Accordingly, a forward distance of the illuminating area LD4d can also be adjusted by varying a driving current of LED4d output from the drive circuit 22 in accordance with a distance between the own vehicle and the vehicle located in the forward direction of the subject vehicle. Moreover, each of LED 1 to LED7 can also include an additional white LED such that projects at least one of on a horizontal line, underneath the horizontal line, in the horizontal area, etc.”)

    PNG
    media_image4.png
    753
    479
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    405
    557
    media_image5.png
    Greyscale


“wherein the unilluminated area comprises: a pre-compensation area defined by an unilluminated region between the left lighting fixture and the right lighting fixture of the preceding vehicle.” (See at least Seki ¶¶ 98-99 and FIG. 8A reproduced below, which disclose a way of “calculating boundaries between a shading area and illuminating areas.” “The headlight can detect a rear lamp of the forward vehicle Fv from the image data photographed by the camera 10, and can detect a first angle (θ1) of the right rear lamp and a second angle -(θ2) of the left rear lamp with respect to the optical axis Ox of the camera 10,” as illustrated in FIG. 8A. The triangle formed between the own vehicle and each of the preceding vehicle’s rear headlights corresponds to the claimed “pre-compensation area.”)

    PNG
    media_image1.png
    255
    559
    media_image1.png
    Greyscale


“a left compensation amount positioned on a left side of the pre-compensation area that extends the unilluminated area beyond the left lighting fixture of the preceding vehicle in a lateral direction; and a right compensation amount positioned on a right side of the pre-compensation area that extends the unilluminated area beyond the right lighting fixture of the preceding vehicle in the lateral direction.” (See at least Seki ¶¶ 100-103 and FIGS. 8A-8B reproduced below, which disclose that the shading area is obtained by expanding the initial area shown in FIG. 8A to extend past the rear headlights of the forward vehicle.

    PNG
    media_image1.png
    255
    559
    media_image1.png
    Greyscale

This extension of the shaded area is accomplished by calculating values for angles α1, α2, β1, and β2 based on the equations below, where 0.8 is an exemplary coefficient that can be adjusted.
                
                    α
                    1
                    =
                    θ
                    1
                
            
                
                    α
                    2
                    =
                    θ
                    2
                    -
                    0.8
                    λ
                
            
                
                    β
                    1
                    =
                    θ
                    1
                    +
                    0.8
                    λ
                
            
                
                    β
                    2
                    =
                    θ
                    2
                
            
It can be seen in FIG. 8B that after these calculations are completed, the shaded area is expanded past the rear headlights of the forward vehicle such that the new shaded area has both a left compensation amount and a right compensation amount as described in the claim.)
“wherein both the left compensation amount and the right compensation amount are varied depending on whether the preceding vehicle is present on the right side or the left side of the own vehicle, and for a state in which the preceding vehicle is positioned on the right side of the own vehicle, the left compensation amount is greater than the right compensation amount, and for a state in which the preceding vehicle being positioned on the left side of the own vehicle, the right compensation amount is greater than the left compensation amount.” (See at least Seki ¶¶ 113-119 and FIGS. 10A-10B and 12 reproduced below: FIG. 12 below shows how the left and right boundaries (which correspond to the claimed left and right compensation amounts) are varied according to the positioning of the own and forward vehicles. If the own vehicle is going straight and the forward vehicle moves to the left, the left boundary is defined as the sum of the basic value and the revised value, and the right boundary is defined as the basic value. The opposite is true when the own vehicle is traveling in a straight line and the forward vehicle moves to the right, as shown in the last two rows of the table in FIG. 12.

    PNG
    media_image6.png
    793
    506
    media_image6.png
    Greyscale

The revised values U can be found using equations such as the equations for Ur and Ul below:

    PNG
    media_image7.png
    152
    447
    media_image7.png
    Greyscale

FIGS. 10 A-10B reproduced below illustrate the variables that are used to find Ur and Ul; if the vehicles were both traveling straight in two different parallel lanes, it can be seen that ρ would be equal to zero, such that the equations for Ur and Ul would simplify to Ur=(3λ-2,875)λ/10,000 and Ul=(285λ-1,095)λ/10,000. Therefore, any reasonable value of λ would provide negative revised values Ur and Ul; this means that for a state in which the preceding vehicle is positioned on the right side of the own vehicle, the left boundary is greater than the right boundary, and for a state in which the preceding vehicle being positioned on the left side of the own vehicle, the right boundary is greater than the left boundary, which teaches the instant claim limitation.)

    PNG
    media_image2.png
    664
    546
    media_image2.png
    Greyscale


“and wherein one of the left compensation amount and the right compensation amount is calculated based on a difference angle calculated by subtracting a first angle from a second angle, the first angle formed between a travel direction of the own vehicle and a direction of a front end of the preceding vehicle as viewed from the own vehicle formed between the travel direction of the own vehicle, and the second angle formed between the travel direction of the own vehicle and a direction of a rear end of the preceding vehicle as viewed from the own vehicle.” (See at least Seki ¶¶ 113-119 and FIGS. 8A-8B, 10A-10B, and 12; as explained regarding the above claim limitation, Seki teaches to add a revised value to a basic value to calculate the left or right boundary, depending on the positioning of the own vehicle and the forward vehicle. Also, as illustrated in FIGS. 8A and 10A-10B, Seki teaches to calculate an angle with respect to the center rear of the forward vehicle and the front end of the forward vehicle, and also teaches to detect an angle with respect to the front end of the forward vehicle and the direction of travel, wherein the difference between the angles is used in determining the left and right boundary values.)
Seki does not expressly teach that “both the left compensation amount and the right compensation amount are varied” concurrently. However, Yamazaki does teach this limitation. (See at least Yamazaki ¶ 25: “The Swivel controller 105 drives the swivel actuators 4 of the left and right headlamps LHL and RHL by following the vehicle position of the detected vehicle ahead of the subject vehicle and swivel-controls the respective lamp units 2 of the head lamps LHL and RHL independently in the left-right direction.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Seki by concurrently varying both the left and right compensation amounts depending on the positioning of the preceding vehicle relative to the own vehicle, because Seki expressly teaches that it is essential to provide additional compensation for the front of the end of the preceding vehicle in order to prevent glare to the preceding vehicle driver (see at least Seki ¶¶ 113-119, 123-124, and FIGS. 9-12). Further, Yamazaki teaches that it is required to compensate for both sides of the preceding vehicle to prevent glare to the driver of the preceding vehicle (see at least Yamazaki ¶ 9).
	Regarding claim 3:
Seki in combination with Yamazaki discloses the “control apparatus according to claim 1,” and Seki further discloses the following limitations: 
“wherein the set of computer-executable instructions stored on the non-transitory computer-readable storage medium further cause the processor to determine whether the preceding vehicle is running straight in a same direction as the own vehicle.” (See at least Seki ¶¶ 28 and 114, which teach to determine the direction and position of the preceding vehicle, which anticipates, but is not limited to, the location of the preceding vehicle traveling in the same direction as the own vehicle and positioned on one side of the own vehicle in a lateral direction.)
“and in response to the preceding vehicle running straight in the same direction as the own vehicle and positioned on the right side or the left side of the own vehicle, the left compensation amount and the right compensation amount are varied such that the one of the left compensation amount and the right compensation amount is greater than the other of the left compensation amount and the right compensation amount depending on which of the left compensation amount and the right compensation amount is on a side of the preceding vehicle that is opposite of the own vehicle.” (See at least Seki ¶¶ 113-119 and FIGS. 10A-10B and 12; as explained regarding claim 1, the left and right boundaries which correspond to the claimed left and right compensation amounts are varied according to the positioning of the own and forward vehicles, such that for a state in which the preceding vehicle is positioned on the right side of the own vehicle, the left boundary is greater than the right boundary, and for a state in which the preceding vehicle being positioned on the left side of the own vehicle, the right boundary is greater than the left boundary.)
Seki does not expressly teach that both “the left compensation amount and the right compensation amount are varied” concurrently. However, Yamazaki does teach using both left and right compensation amounts for a preceding vehicle that is running straight in a same direction as the own vehicle and is present on one side in a lateral direction of the own vehicle. (See at least Yamazaki ¶ 25 and FIGS. 7A-7C: “The Swivel controller 105 drives the swivel actuators 4 of the left and right headlamps LHL and RHL by following the vehicle position of the detected vehicle ahead of the subject vehicle and swivel-controls the respective lamp units 2 of the head lamps LHL and RHL independently in the left-right direction.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seki by performing the steps of varying both the left compensation amount and the right compensation amount depending on a lateral position of the preceding vehicle relative to the own vehicle wherein the compensation is wider on the side where the front of the preceding vehicle is present since Seki expressly teaches that it is essential to provide additional compensation for the front of the end of the preceding vehicle in order to prevent flare to the preceding vehicle driver (see at least Seki ¶¶ 45, 98, 113-119, 123-124, and FIGS. 9-12), and Yamazaki teaches that it is required to compensate for both sides of the preceding vehicle to prevent glare to the driver of the preceding vehicle (see at least Yamazaki ¶ 9).
	
Regarding claim 7:
Seki in combination with Yamazaki discloses the “control apparatus according to claim 1,” and Seki further discloses “wherein the set of computer-executable instructions stored on the non-transitory computer-readable storage medium further cause the processor to calculate the left compensation amount and the right compensation amount in response to determining that the preceding vehicle is traveling in a same direction as the own vehicle and positioned on the right side or the left side of the own vehicle in the lateral direction.” (See at least Seki ¶¶ 28 and 114, which teach determining the direction and position of the preceding vehicle, which teaches, but is not limited to, the location of the preceding vehicle travelling in a same direction as the own vehicle and positioned on one side of the own vehicle in a lateral direction. Further, see at least Seki ¶¶ 113-119, 123-125, and FIGS. 9-12, which teach the determination of a shading area that extends beyond the rear end of the preceding vehicle.)
Seki does not expressly disclose to concurrently use both left and right compensation amounts. However, this limitation is taught by Yamazaki. (See at least Yamazaki ¶ 25: “The Swivel controller 105 drives the swivel actuators 4 of the left and right headlamps LHL and RHL by following the vehicle position of the detected vehicle ahead of the subject vehicle and swivel-controls the respective lamp units 2 of the head lamps LHL and RHL independently in the left-right direction.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seki by using pre-compensation amounts simultaneously compensated by the left and right compensation amounts in order to prevent glare to a driver in a preceding vehicle, as recognized by Yamazaki ¶ 9.
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662                   

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662